Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John S. Breen and Teresa J. Breen appeal the district court’s orders dismissing their appeal from the bankruptcy court’s order and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Breen v. Guttman, Nos. 1:09-cv-02315-RDB; BK-02-58017-RAG (D. Md. Sept. 21, 2009; filed Nov. 3, 2009, entered Nov. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.